Cite as: 554 U. S. ____ (2008)            1

                     SCALIA, J., dissenting

SUPREME COURT OF THE UNITED STATES
       TWAN STEPHENSON v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT

              No. 07–9267. Decided June 23, 2008 


  The motion of petitioner for leave to proceed in forma
pauperis and the petition for a writ of certiorari are
granted. The judgment is vacated and the case is re-
manded to the United States Court of Appeals for the
Seventh Circuit for further consideration in light of the
position asserted by the Solicitor General in his brief for
the United States filed May 12, 2008.

   JUSTICE SCALIA, with whom THE CHIEF JUSTICE and
JUSTICE THOMAS join, dissenting.
   Petitioner pleaded guilty to distributing crack cocaine.
He waived “ ‘all appellate issues that might have been
available if he had exercised his right to trial’ ” but re-
served the right to appeal the validity of his guilty plea.
See No: 06C1304, Memorandum Opinion and Order (ED
Ill., May 2, 2006), App. B to Pet. for Cert. 3. Petitioner
nonetheless (allegedly) asked his attorney to file a notice
of appeal to argue that the substance he distributed was
not crack cocaine. His attorney filed nothing. On collat-
eral review, petitioner claimed that his attorney’s failure
was ineffective assistance of counsel. The District Court
denied the claim, finding that any appeal his attorney
might have pursued was doomed because he waived his
right to appeal and because petitioner had expressly iden-
tified the substance as crack cocaine in his guilty plea. On
appeal, the Court of Appeals asked the parties to address
the effect of its decision in Nunez v. United States, 495
F. 3d 544 (CA7 2007), which held that Nunez’s plea
agreement waived his right to bring an identical ineffec-
2             STEPHENSON v. UNITED STATES

                     SCALIA, J., dissenting

tive-assistance claim on collateral review. The Govern-
ment argued that petitioner’s case was materially indis-
tinguishable from Nunez. The Court of Appeals summa-
rily affirmed the District Court’s judgment.
   Petitioner asks us to consider his ineffective-assistance
claim. That claim does not warrant our review, so I would
deny his petition for certiorari. In the Brief for United
States, the Solicitor General suggests that we GVR—grant
the petition, vacate the judgment, and remand the case to
the Court of Appeals. He contends (contrary to the Gov-
ernment’s position below) that petitioner’s waiver is less
comprehensive than the waiver in Nunez. And since he
thinks that the Court of Appeals’ reading of the waiver in
Nunez was wrong (he has asked us to GVR in Nunez’s case
for that very reason), the Solicitor General concludes that,
inasmuch as the Court of Appeals might have agreed with
the Government’s (now repudiated) position below, the
reasoning behind the judgment below may be wrong. The
Solicitor General does not challenge the judgment below,
nor does he take a position on petitioner’s ineffective-
assistance claim, insofar as that may have been the basis
for the Court of Appeals’ summary order.
   As I state in my dissent in Nunez v. United States, ante,
at ___, the Solicitor General’s confession of error in the
Court of Appeals’ reasoning, but not its judgment, does not
justify entry of a GVR order. That disposition is especially
inappropriate in this case because we cannot even be sure
that the Court of Appeals’ summary order was premised
on the alleged error. See Lawrence v. Chater, 516 U. S.
163, 184–186 (1996) (SCALIA, J., dissenting). For all we
know, the Court of Appeals identified a difference in the
plea agreements and therefore summarily affirmed be-
cause it agreed with the District Court’s reasoning on the
merits of petitioner’s ineffective-assistance claim.
   I respectfully dissent.